Title: To George Washington from Henry Lee, Jr., 11 October 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
Newyork 11th Ocr [17]86

In the full confidence you receive my letters as testimonials of my unceasing respect, and from a solicitude to acquaint you with all material contingencys in the administration of our national affairs, that you may be able to form your judgement on authentic documents, and consequently that your opinions being bottomed on truth may not fail to produce the most beneficial effects to our country, I again address you, and mean to confine myself to one subject, which will I apprehend soon become the topic of public debate. Among the defects which degrade the constitution of the fœderal government is the physical impossibility of secrecy in the sovereignty, therefore it is often necessary to make confidential communications, when they serve to correct the circulation of erroneous informations on subjects of national concern which in their nature is secret, but from the cause just mentioned become public. Considering myself therefore at full liberty to give you a history of this business, I will do it with brevity.
We are told here that the decided difference which prevailed in Congress on the proposed treaty with Spain is generally understood in every part of the Union, and it is suggested that the project of the treaty will become the subject of deliberation in the Assembly of Virga.
True it is that this affair unfortunately produced an intemperance common in democratic bodys & always injurious to the interest of the public; for to judge wisely on systems & measures, the mind ought to be free from prejudice & warmth, and influenced by a full deliberate view of the general effects of such system & measures.
The eastern states consider a commercial connexion with

Spain, as the only remedy for the distresses which oppress their citizens, most of which they say flow from the decay of their commerce. Their delegates have consequently zealously pressed the formation of this connexion, as the only effectual mode to revive the trade of their country. In this opinion they have been joined by two of the middle states. On the other hand, Virginia has with equal zeal opposed the connection, because the project involves expressly the disuse of the navigation of the Mississippi for a given time, & eventually they think will sacrifice our right to it. The delegation is under injunctions from the State on this subject—They have acted in obedience to their instructions & myself excepted in conformity to their private sentiments. I confess that I am by no means convinced of the justice or policy of our instructions & very much apprehend, unless they are repealed by the present Assembly the fatal effects of discord in council will be experienced by the U. States in a very high degree.
The project submitted by the Secretary for foreign affairs was founded as well as I can recollect on the following principles—1st The commerce between the U. S. & the King of Spain to be founded on the principles of perfect reciprocity, which reciprocity to be diffused in all the sub-regulations.
2d The trade to be confined to his Catholic Majestys European dominions.
3d The bona fide manufactures & produce of the respective countrys imported into either, to be subject to the same dutys as are paid by the citizens and subjects of the two Nations.
4th A Tariff to be established by convention within one year after the ratification of the treaty ascertaining the necessary dutys, to be imposed.
5th Mast & timber annually requisite for the Navy of Spain to be bought from the Merchants of the U. States in preference, provided they are equal in price and quality.
There are some other matters which I forget—In consideration of the advantages of this treaty the U.S. stipulate to forbear for the term of the treaty the use of the river M.
The boundarys will be (in case of treaty) established as fixed in the definitive treaty of peace between the U. States and G. Britain.

The article of tobacco is excepted in the project being the produce of Spanish colonies & is to continue on the present footing, which is favorable.
Thus have I delineated to You the outlines of the proposed plan.
Among the many arguments used by the advocates for the treaty I will mention only one which I think ought to be known. They say that the right of the navigation of the M. is disputed, that the use of that right is now suspended & can not be possessed, but by force, or by treaty; and that a forbearance of the use on our part, is a confirmation of our right the use of which right will be in due time possessed in consequence of the present project without putting our claim to the issue of war, which is always precarious, & for which we are totally unprepared.
Should this matter come before our Assembly, much will depend on Mr Masons sentiments.
So many reasons founded on true policy will arise in a full investigation of this subject, that I can not but hope that the state of Virginia will consider a treaty with Spain on the principles of the project, essentially necessary to her political happiness, and to her commercial aggrandizement.
The sedition in Massachusetts is in some degree subsided, but is not I fear extinguished.
Col. Monroe who was an aid in Lord Stirlings family, a delegate from Virginia in Congress will in a few days return home with his lady.
He means to do himself the honor to pay his respects to Mount-Vernon in his way. My best respects to Mrs Washington: with the most affectionate attachment I have the honor to be your h: ser.

Henry Lee Junr

